               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GERROD BELL,

                       Petitioner,
                                                    Case No. 18-CV-1439-JPS-JPS
 v.

 BRIAN FOSTER,
                                                                     ORDER
                       Respondent.


       On September 13, 2018, Petitioner filed this petition pursuant to 28

U.S.C. § 2254, asserting that his state court convictions and sentence were

imposed in violation of the Constitution. (Docket #1). In 2001, Petitioner

was charged in Monroe County Circuit Court with numerous felonies in

connection with his sexual assault of two minors. Id. at 2. He was convicted

by a jury and, in September 2002, was sentenced to life imprisonment. Id.

Petitioner initiated his direct appeal in 2015. Id. at 3. The Wisconsin Court

of Appeals affirmed his convictions in December 2016, and the Wisconsin

Supreme Court affirmed that decision in April 2018. Id.

       Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts authorizes a district court to conduct an initial screening of

habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition…that the petitioner is not

entitled to relief.” This rule provides the district court the power to dismiss

both those petitions that do not state a claim upon which relief may be

granted and those petitions that are factually frivolous. See Small v. Endicott,

998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4 review of habeas

petitions, the court will analyze whether the petitioner has avoided statute
of limitations bars, exhausted available state remedies, avoided procedural

default, and set forth cognizable constitutional or federal law claims.

       The court begins its Rule 4 review by examining the timeliness of the

petition. A state prisoner in custody pursuant to a state court judgment has

one year from the date “the judgment became final” to seek federal habeas

relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final within the

meaning of § 2244(d)(1)(A) when all direct appeals in the state courts are

concluded followed by either the completion or denial of certiorari

proceedings in the U.S. Supreme Court, or, if certiorari is not sought, at the

expiration of the 90 days allowed for filing for certiorari. See Ray v. Clements,

700 F.3d 993, 1003 (2012) (citing Anderson v. Litscher, 281 F.3d 672, 675 (7th

Cir. 2002)).

       Here, it appears that the petition is timely. From the face of the

petition, it appears that Petitioner’s direct appeal concluded on April 10,

2018. (Docket #1 at 3).1 He did not file a petition for certiorari to the United

States Supreme Court. Id. at 4. Because the petition in this case was filed on

September 13, 2018, approximately six months after the end of Petitioner’s

state-level appeals process, it satisfies the time constraints of Section

2244(d).

       The court continues its Rule 4 review by examining the petition to

determine whether Petitioner has exhausted his state remedies. The district


       1 As noted above, the petition indicates that there was a thirteen-year gap
between Petitioner’s sentencing and the initiation of his direct appeal. (Docket #1
at 2–3). The Court was initially concerned that Petitioner was mistaken; perhaps
his direct appeal had ended long ago, and the recent “appeal” was actually a later-
filed post-conviction motion. However, in its opinion addressing the appeal, the
Wisconsin Court of Appeals confirmed that it was indeed Petitioner’s direct
appeal. State of Wisconsin v. Gerrod R. Bell, Nos. 2015-AP-2667-CR & 2015-AP-2668-
CR, 2016 WL 7742999, at *1 (Wis. Ct. App. Dec. 1, 2016).


                                   Page 2 of 7
court may not address the merits of the constitutional claims raised in a

federal habeas petition “unless the state courts have had a full and fair

opportunity to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir.

1991). Accordingly, a state prisoner is required to exhaust the remedies

available in state court before a district court will consider the merits of a

federal habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry,

238 F.3d 908, 912 (7th Cir. 2001) (if petitioner “either failed to exhaust all

available state remedies or raise all claims before the state courts, his

petition must be denied without considering its merits.”).

       If a federal habeas petition has even a single unexhausted claim, the

district court may be required to dismiss the entire petition and leave the

petitioner with the choice of either returning to state court to exhaust the

claim or amending or resubmitting the petition to present only exhausted

claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). Under Rhines v. Weber,

544 U.S. 269, 278 (2005), the Court should grant a stay to allow the petitioner

to return to state court to exhaust his claims when “the petitioner had good

cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” See also Purvis v. United States, 662

F.3d 939, 944 (7th Cir. 2011) (applying Rhines to a mixed petition brought

under 28 U.S.C. § 2255). The Court should also allow the petitioner to

amend his petition to remove any unexhausted claims before dismissing

the petition. Rhines, 544 U.S. at 278. A petitioner exhausts his constitutional

claim when he presents it to the highest state court for a ruling on the

merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th

Cir. 2004)). Once the state’s highest court has had a full and fair opportunity


                                  Page 3 of 7
to pass upon the merits of the claim, a prisoner is not required to present it

again to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Petitioner presents two grounds for relief. First, he claims that the

prosecutor improperly shifted the burden of proof by arguing that the jury

could not acquit Petitioner unless they found that the victims had lied.

(Docket #1 at 6–7). Second, he argues that his trial counsel was ineffective

for asking that two exhibits be given to the jury in an unredacted form

during deliberations, both of which contained allegedly prejudicial

information. Id. at 7. According to the face of the petition, it appears that

Petitioner presented both of these claims to each level of Wisconsin state

court review. Id. at 3. Accordingly, the Court cannot conclude that it

“plainly” appears from the record that Petitioner did not exhaust his claims.

Therefore, it will not dismiss the petition on this basis.

       The court next reviews the petition under Rule 4 to determine

whether he has procedurally defaulted on any of his claims. Even though a

constitutional claim in a federal habeas petition has been exhausted, the

court is still barred from considering the claim if it has been procedurally

defaulted by the petitioner. See Mahaffey v. Schomig, 294 F.3d 907, 915 (7th

Cir. 2002) (citing Boerckel v. O’Sullivan, 135 F.3d 1194, 1196–97 (7th Cir.

1998), rev’d on other grounds by O’Sullivan v. Boerckel, 526 U.S. 838, 849

(1999)). A state prisoner procedurally defaults on a constitutional claim in

a habeas petition when he fails to raise the claim in the state’s highest court

in a timely fashion or in the manner prescribed by state law. See O'Sullivan,

526 U.S. at 848; Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

Here, on the record before the Court, it appears that Petitioner has not

procedurally defaulted on his claims.




                                  Page 4 of 7
       The Court concludes its Rule 4 review by screening for patently

frivolous and speculative claims in Petitioner’s federal habeas petition. See

Ray, 700 F.3d at 996 n.1 (citing Small, 998 F.2d at 414, for the proposition that

district courts may dismiss petitions that fail to state a claim or are factually

frivolous). Petitioner’s claims are not patently frivolous and may state

claims upon which relief could be granted; if proven, Petitioner’s claims

may show that his conviction was unconstitutional and that he is therefore

entitled to habeas relief. Thus, the claims are not so plainly without merit

as to warrant dismissal at this stage.

       Because it does not plainly appear that Petitioner’s claims are

frivolous or speculative, the Court will direct the respondent to file an

answer to the claims in the petition.

       Accordingly,

       IT IS ORDERED that the parties shall proceed in accordance with

the following schedule:

       1.     Within 30 days of entry of this order, the respondent shall file

either an appropriate motion seeking dismissal of this action or answer the

petition, complying with Rule 5 of the Rules Governing § 2254 Cases, and

showing cause, if any, why the writ should not issue; and

       2.     If the respondent files an answer, then the parties should

abide by the following briefing schedule:

       a.     The petitioner shall have 60 days after the filing of the

              respondent’s answer within which to file a brief in support of

              his petition, providing reasons why the writ of habeas corpus

              should be issued. The petitioner is reminded that, in

              accordance with 28 U.S.C. § 2248, unless he disputes

              allegations made by the respondent in his answer or motion


                                  Page 5 of 7
              to dismiss, those allegations “shall be accepted as true except

              to the extent that the judge finds from the evidence that they

              are not true.”

       b.     The respondent shall file an opposition brief, with reasons

              why the writ of habeas corpus should not be issued, within 60

              days of service of petitioner’s brief, or within 120 days from

              the date of this order if no brief is filed by petitioner.

       c.     The petitioner may then file a reply brief, if he wishes to do

              so, within 30 days after the respondent has filed a response

              brief.

       3.     If the respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

       a.     The petitioner shall have 30 days following the filing of

              respondent’s dispositive motion and accompanying brief

              within which to file a brief in opposition to that motion.

       b.     The respondent shall have 15 days following the filing of

              petitioner’s opposition brief within which to file a reply brief,

              if any.

       Pursuant to Civil L. R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by respondent must not exceed thirty pages and reply briefs

must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block.

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, as well as a

Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the petition and this order have been sent


                                  Page 6 of 7
via a Notice of Electronic Filing (“NEF”) to State of Wisconsin respondent(s)

through the Attorney General for the State of Wisconsin through the

Criminal Appeals Unit Director and lead secretary. The Department of

Justice will inform the Court within twenty-one (21) days from the date of

the NEF whether the Department will not accept service of process on

behalf of the respondent, the reason for not accepting service for the

respondent, and the last known address of the respondent. The Department

of Justice will provide the pleadings to the respondent on whose behalf it

has agreed to accept service of process.

       Dated at Milwaukee, Wisconsin, this 20th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 7 of 7
